       Case 2:18-bk-24188-VZ Doc 91 Filed 01/13/20 Entered 01/13/20 11:39:36                                           Desc
                         od13vdrr-VolDismCh13/109(g)(2) Page 1 of 1
FORM CACB van156−od13vdrr
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                      ORDER AND NOTICE OF DISMISSAL
         ARISING FROM DEBTOR'S REQUEST FOR VOLUNTARY DISMISSAL
       OF CHAPTER 13 WITH RESTRICTIONS [11 U.S.C. §§ 109(g)(2) and 1307(b)]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:18−bk−24188−VZ
    Said Rafiezadeh
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−6728
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 1/13/20


    JOINT DEBTOR INFORMATION:
    Firouzeh Rezaie
    aka Faye Rezaie
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−6629
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Joint Debtor Dismissal Date: 1/13/20
    Address:
    1053 South Orange Grove Avenue
    Unit 4
    Los Angeles, CA 90019


Based on debtor's request and because this is a dismissal on request of the debtor after a motion for relief from the automatic
stay has been filed, IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed;
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law; and
(3) debtor is prohibited from filing any new bankruptcy petition within 180 days from the entry of this order.




                                                                                  BY THE COURT,
Dated: January 13, 2020                                                           Vincent P. Zurzolo
                                                                                  United States Bankruptcy Judge




Form van156−od13vdrr Rev. 06/2017                                                                                      91 − 85 / TRJ
